 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 1 of 38 - Page ID#: 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF KENTUCKY


                            No. 6:20-cv-29-REW

               IN RE: AMERICORE HOLDINGS, LLC, et al.

                COMMONWEALTH OF PENNSYLVANIA,
                                                                        Appellant,
                                         v.

     AMERICORE HOLDINGS, LLC; AMERICORE HEALTH, LLC;
  AMERICORE HEALTH ENTERPRISES, LLC; ELLWOOD MEDICAL
 CENTER, LLC; ELLWOOD MEDICAL CENTER REAL ESTATE, LLC;
       and ELLWOOD MEDICAL CENTER OPERATIONS, LLC,
                                                Appellees.
U.S. BANKRUPTCY TRUSTEE


                         BRIEF FOR APPELLANT


           APPEAL FROM THE JUDGMENT OF THE UNITED STATES
       BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF KENTUCKY
                     ENTERED ON JANUARY 24, 2020

                                              JOSH SHAPIRO
                                              Attorney General

                                   BY:        ANTHONY THOMAS KOVALCHICK
                                              Deputy Attorney General
Office of Attorney General
1251 Waterfront Place                         JASON L. SWARTLEY
Pittsburgh, PA 15222                          Chief Deputy Attorney General
Phone: (412) 565-2543                         Financial Enforcement Section
akovalchick@attorneygeneral.gov
                                              J. BART DELONE
DATE: February 26, 2020                       Chief Deputy Attorney General
                                              Appellate Litigation Section
  Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 2 of 38 - Page ID#: 20




                                          TABLE OF CONTENTS

                                                                                                                    Page


TABLE OF AUTHORITIES .................................................................................... ii

STATEMENT OF JURISDICTION..........................................................................1
STATEMENT OF ISSUES AND THE APPLICABLE STANDARDS OF
REVIEW ....................................................................................................................2

CONCISE STATEMENT OF THE CASE ...............................................................4

SUMMARY OF ARGUMENT ...............................................................................11
ARGUMENT ...........................................................................................................13

         I.   The Commonwealth is NOT Required to Present "Evidence" of
         "Immediate Harm" ………………………………………………………...15

         II.  The Bankruptcy Court's Application of the "Public Policy" Test was
         Categorically Wrong ………………………………………………………18

         III. The Bankruptcy Court's Decision Denying the Commonwealth's
         Alternative Request for Relief From the Automatic Stay Constituted a
         Reversible Abuse of Discretion ……………………………………………24

CONCLUSION …………………………………………………………………..26

CERTIFICATE OF COMPLIANCE ……………………………………………..27

CERTIFICATE OF SERVICE …………………………………………………...28




                                                             i
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 3 of 38 - Page ID#: 21




                          TABLE OF AUTHORITIES

                                                                              Page

Board of Governors of the Federal Reserve System v. MCorp Financial, Inc., 502
U.S. 32, 40 (1991) ………………………………………………………………..13

Bond v. United States, 572 U.S. 844, 857 (2014) ………………………………...13

California ex rel. Brown v. Villalobos, 453 B.R. 404, 411 (D.Nev. 2011) …..16, 18

Chao v. Hospital Staffing Services, Inc., 270 F.3d 374, 382, 389-390 (6th Cir. 2001)
……………………………………………………………………………..18-20, 22

Colorado Public Utilities Commission v. Yellow Cab Cooperative Association (In
re: Yellow Cab Cooperative Association), 200 B.R. 237, 240 (D.Colo. 1996) ……3

Commonwealth by Kane v. New Foundations, Inc., 182 A.3d 1059, 1070 (Pa.
Cmwlth. 2018) ……………………………………………………………………21

Commonwealth ex rel. Corbett v. Citizens Alliance for Better Neighborhoods, Inc.,
983 A.2d 1274, 1277 (Pa. Cmwlth. 2009) ………………………………………..21

Commonwealth Oil Refining Co., Inc. v. U.S. Environmental Protection Agency (In
the Matter of Commonwealth Oil Refining Co., Inc.), 805 F.2d 1175, 1184 (5th Cir.
1986) ……………………………………………………………………………...15

De Buono v. NYSA-ILA Medical & Clinical Services Fund, 520 U.S. 806, 814
(1997) ……………………………………………………………………………..16

Dominic’s Restaurant of Dayton, Inc. v. Mantia, 683 F.3d 757, 761 (6th Cir. 2012)
…………………………………………………………………………………….23

Federal Energy Regulatory Commission v. FirstEnergy Solutions Corp. (In re:
FirstEnergy Solutions Corp.), 945 F.3d 431, 447 (6th Cir. 2019) ………...13-14, 23

Hagaman v. State of N.J., Dept. of Environmental Protection & Energy, 151 B.R.
696, 699 (D.N.J. 1993) …………………………………………………………...16


                                         ii
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 4 of 38 - Page ID#: 22




Hartford Underwriters Insurance Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6
(2000) ……………………………………………………………………………..20

Huron Portland Cement Co. v. City of Detroit, 362 U.S. 440, 443-444 (1960) …21

Innerwood & Co., LLC v. Privett (In re: Privett), 557 B.R. 580, 584 (S.D.Ohio
2016) ……………………………………………………………………………….3

In re: Ballard, 502 B.R. 311, 316 (Bankr.S.D.Ohio 2013) ………………………..9

In re: Crockett, 204 B.R. 705, 709 (Bankr.W.D.Tex. 1997) ……………………..16

In re: Estate of Feinstein, 527 A.2d 1034, 1036, n. 3 (Pa. Super. 1987) ………...21

In re: Estate of Thompson, 206 A.2d 21, 27 (Pa. 1965) ………………………….22

In re: Interchemicals Co., Inc., 148 B.R. 263, 267 (Bankr.S.D.Tex. 1992) ……...16

In re: Milton Hershey School Trust, 807 A.2d 324, 330 (Pa. Cmwlth. 2002) …...22

In re: Pruner’s Estate, 136 A.2d 107, 109 (Pa. 1957) …………………………...21

Javens v. City of Hazel Park (In re: Javens), 107 F.3d 359, 363 (6th Cir. 1997) ...23

Jacobson v. Massachusetts, 197 U.S. 11, 24-25 (1905) ………………………….16

Kaye v. Agripool, SRL (In re: Murray), 392 B.R. 288, 296 (6th Cir. BAP 2008) ...25

Kelo v. City of New London, 545 U.S. 469, 485 (2005) ………………………….19

Law v. Siegel, 571 U.S. 415, 421 (2014) …………………………………………20

Mayor & City Council of Baltimore v. State of West Virginia (In re: Eagle-Picher
Industries, Inc.), 285 F.3d 522, 529 (6th Cir. 2002) ………………………………25

McClafferty v. DeWine (In re: McClafferty), 571 B.R. 267, 277 (Bankr.N.D.Ohio
2017) ……………………………………………………………………………….9

McQuiggin v. Perkins, 569 U.S. 383, 398, n. 3 (2013) …………………………..13

                                         iii
  Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 5 of 38 - Page ID#: 23




Penn Terra Ltd. v. Dept. of Environmental Resources, 733 F.2d 267, 273 (3d Cir.
1984) ……………………………………………………………………………...13

Ritzen Group, Inc. v. Jackson Masonry, LLC, 589 U.S. ___, ___, 2020 WL
201023, at *2 (2020) ….............................................................................................1

Sherlock v. Alling, 93 U.S. 99, 103 (1876) ……………………………………….21

Spierer v. Federated Department Stores, Inc. (In re: Federated Department Stores,
Inc.), 328 F.3d 829, 836 (6th Cir. 2003) ……………………………………....24-25

Sporhase v. Nebraska ex rel. Douglas, 458 U.S. 941, 956 (1982) ……………….17

State Bank of Florence v. Miller (In re: Miller), 459 B.R. 657, 662 (6th Cir. BAP
2011) ……………………………………………………………………………….3

Trump v. Hawaii, 138 S.Ct. 2392, 2428 (2018) (Thomas, J., concurring) ……….19

United States v. Commonwealth Companies, Inc. (In re: Commonwealth
Companies, Inc.), 913 F.2d 518, 522 (8th Cir. 1990) ……………………………..15

United States v. Robinson (In re: Robinson), 764 F.3d 554, 559 (6th Cir. 2014) ...20

Volvo Commercial Finance LLC the Americas v. Gasel Transportation Lines, Inc.
(In re: Gasel Transportation Lines, Inc.), 326 B.R. 683, 685 (6th Cir. BAP 2005)
…………………………………………………………………………………….25

Walters v. UPMC Shadyside Presbyterian Shadyside, 187 A.3d 214, 239 (Pa.
2018) ……………………………………………………………………………...19

Word v. Commerce Oil Co. (In re: Commerce Oil Co.), 847 F.2d 291, 295 (6th Cir.
1988) ……………………………………………………………………...14, 16, 19

11 U.S.C. § 362(a) …………………………………………………………………9

11 U.S.C. § 362(b)(4) …………………………………10-11, 13, 15-16, 18, 20, 25

11 U.S.C. § 362(d) ………………………………………………………………..10

11 U.S.C. § 362(d)(1) …………………………………………………………….26
                                                        iv
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 6 of 38 - Page ID#: 24




28 U.S.C. § 157(a) …………………………………………………………………1

28 U.S.C. § 158(a)(1) ……………………………………………………………...1

28 U.S.C. § 1334 …………………………………………………………………..1

15 Pa. C.S. § 5547(b) ………………………………………………………………5

15 Pa. C.S. § 5976(b) ………………………………………………………………5

35 P.S. §§ 448.101 et seq. ………………………………………………………….6

35 P.S. § 448.806 …………………………………………………………………..6

35 P.S. § 448.808 ………………………………………………………………..6-7

71 P.S. §§ 732-101 et seq. ………………………………………………………2, 5

71 P.S. § 732-204(c) ……………………………………………………………….5




                                      v
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 7 of 38 - Page ID#: 25




                       STATEMENT OF JURISDICTION

      The Bankruptcy Court’s jurisdiction in this case was predicated on 28

U.S.C. §§ 157(a) and 1334. In this bankruptcy appeal, this Court has jurisdiction

to review the Bankruptcy Court’s order pursuant to 28 U.S.C. § 158(a)(1). On

January 24, 2020, the Bankruptcy Court denied the Commonwealth of

Pennsylvania’s motion for a determination that the automatic stay did not apply to

its enforcement action in the Court of Common Pleas of Lawrence County, or for

the entry of an order granting the Commonwealth relief from the automatic stay.

ECF No. 143.1 Since the Bankruptcy Court’s “adjudication” of the

Commonwealth’s motion constituted “a discrete procedural unit within the

embracive bankruptcy case[,]” it is subject to immediate appeal. Ritzen Group,

Inc. v. Jackson Masonry, LLC, 589 U.S. ___, ___, 2020 WL 201023, at *2 (2020).




      1
        The appendix filed with this brief includes a listing of “the relevant entries
in the bankruptcy docket[.]” FED. R. BANKR. P. 8018(b)(1)(A). The “ECF”
citations contained in this brief refer directly to documents that were filed in the
Bankruptcy Court and remain accessible on its electronic docket.

                                          1
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 8 of 38 - Page ID#: 26




   STATEMENT OF ISSUES AND THE APPLICABLE STANDARDS OF
                         REVIEW


      1.     Did the Bankruptcy Court err in determining that the

Commonwealth’s enforcement action did not fall within the purview of its “police

and regulatory power” because of its failure to present “evidence” of “immediate

harm” to its citizens, even though federal courts throughout the United States have

declared that such a power may be lawfully exercised even when no harm to a

State’s citizens is imminent?

      2.     Did the Bankruptcy Court err in determining that the

Commonwealth’s enforcement action, which was commenced by the Attorney

General under the Commonwealth Attorneys Act [71 P.S. §§ 732-101 et seq.] in

accordance with his parens patriae powers, constituted a “request to adjudicate the

private rights of [its] citizens,” even though the action was clearly commenced for

the undeniably “public” purposes of reopening a licensed medical facility, ensuring

the availability of medical services to the residents of Lawrence County, and

preventing the unlawful diversion of charitable assets to private parties?

      3.     Did the Bankruptcy Court commit reversible error in basing its

decision denying the Commonwealth’s alternative motion for relief from the

automatic stay on the application of an erroneous legal standard?




                                          2
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 9 of 38 - Page ID#: 27




      In this appeal, the Bankruptcy Court’s “conclusions of law” must be

reviewed de novo. Innerwood & Co., LLC v. Privett (In re: Privett), 557 B.R. 580,

584 (S.D.Ohio 2016). Since the application of 11 U.S.C. § 362(b)(4)’s exception

to the automatic stay presents a pure question of law, the Bankruptcy Court’s

decision relating to the applicability of that exception is subject to de novo review

in this Court. Colorado Public Utilities Commission v. Yellow Cab Cooperative

Association (In re: Yellow Cab Cooperative Association), 200 B.R. 237, 240

(D.Colo. 1996). The Bankruptcy Court’s decision denying the Commonwealth’s

alternative motion for relief from the automatic stay may be reviewed for an abuse

of discretion. State Bank of Florence v. Miller (In re: Miller), 459 B.R. 657, 662

(6th Cir. BAP 2011).




                                          3
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 10 of 38 - Page ID#: 28




                   CONCISE STATEMENT OF THE CASE

      Ellwood City Hospital (“ECH”) is a nonprofit corporation formed under the

laws of Pennsylvania. ECF No. 84-1 at 40. It is located in Lawrence County,

Pennsylvania. ECF No. 84 at ¶ 10. ECH began its operations as a hospital in

1910. Ibid. Throughout its history, ECH has expanded the reach of its services

because of charitable contributions made by residents of the surrounding

communities. Id. at ¶ 12.

      Prior to 2017, ECH began to lose more than four million dollars per year.

ECF No. 84-1 at 19-20. On March 6, 2017, ECH entered into an asset purchase

agreement (“APA”) and an amended escrow agreement with Americore Health,

LLC (“Americore”), and Ellwood Medical Center, LLC (“EMC”). ECF No. 84-1

at 40. The agreement called for the transfer of ECH’s charitable assets to

Americore and EMC, which were for-profit corporations. Those charitable assets

included ECH’s real estate, equipment, and receivables. ECF No. 84-1 at 18.

Although the terms of the APA did not provide for the payment of money to ECH,

Americore and EMC assumed all liabilities for ECH’s “Employees Defined

Pension Plan” and agreed to pay some of its financial obligations. ECF No. 84-1 at

19. The APA also required Americore and EMC to operate ECH’s facility as a

licensed hospital and emergency room for the next ten years. ECF No. 84-1 at 19.

The facility was required to remain open at all times. ECF No. 84-1 at 19.

                                         4
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 11 of 38 - Page ID#: 29




      Under 15 Pa. C.S. § 5547(b), “[p]roperty committed to charitable purposes”

may not “be diverted from the objects to which it was donated, granted or devised”

“until the board of directors or other body obtains” a court order “specifying the

disposition of the property.” A nonprofit corporation that has elected to “wind up

and settle” its affairs under 15 Pa. C.S. § 5975 must similarly “apply to the court

for an order” pursuant to § 5547(b) “[i]f the assets of the corporation include any

property committed to charitable purposes[.]” 15 Pa. C.S. § 5976(b).

      ECH petitioned the Court of Common Pleas of Lawrence County, Orphans’

Court Division, on June 26, 2017, seeking judicial approval of the sale and transfer

contemplated by the APA. ECF No. 84-1 at 18. The Commonwealth Attorneys

Act [71 P.S. §§ 732-101 et seq.] authorizes the Attorney General to intervene in

any action “involving charitable bequests and trusts” in order to ensure that

charitable assets remain dedicated to their intended purpose. 71 P.S. § 732-204(c).

The Attorney General participated in the proceedings conducted before the

Orphans’ Court.

      The Orphans’ Court determined that the proposed transfer would constitute

“a diversion of a charitable organization’s assets” unless Americore and EMC fully

funded and satisfied the “Defined Benefit Plan” and kept the facility operating as a

licensed hospital “with a fully licensed emergency room” in accordance with the

statutory provisions existing under Pennsylvania law and the regulations

                                          5
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 12 of 38 - Page ID#: 30




promulgated by the Pennsylvania Department of Health (“DOH”). ECF No. 84-1

at 24. It was specifically noted that the Attorney General’s Office would “maintain

standing to sue for monetary damages and to enforce” the provisions of the APA

and the escrow agreement, along with certain modifications that had been adopted

by the Orphans’ Court. ECF No. 84-1 at 25. With that understanding, the

Orphans’ Court approved the transfer.

       Section 12.6 of the APA created a Local Advisory Board. ECF No. 84 at 11,

¶ 52. Under Section 12.5 of the APA, Americore and EMC needed the approval of

the Board to reduce the services that the facility was otherwise required to provide.

ECF No. 84 at 11, ¶ 52. Mayor Anthony J. Court and Lieutenant David Kingston,

who headed the Ellwood City Police Department, were both appointed to serve on

the Board. ECF No. 84-8 at 2, ¶¶ 5-6; ECF No. 84-9 at 2, ¶ 5. The Board’s first

organizational meeting was conducted on November 29, 2017. ECF No. 84-9 at 3,

¶ 7. A second meeting was held in December 2018. ECF No. 84-9 at 3, ¶ 8. From

that point forward, no further Board meetings were conducted. ECF No. 84-9 at 3,

¶ 9.

       Pennsylvania’s Health Care Facilities Act [35 P.S. §§ 448.101 et seq.]

authorizes the DOH to license hospitals and other health care facilities operating in

the Commonwealth. 35 P.S. § 448.806. A facility must satisfy the DOH’s

statutory and regulatory requirements to maintain its operating license. 35 P.S. §

                                          6
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 13 of 38 - Page ID#: 31




448.808. After the implementation of the APA, the ECH facility was cited more

than forty times for failing to satisfy its statutory and regulatory obligations. ECF

No. 84-11 at 4, ¶ 19. On November 25, 2019, ECH’s employees received only

$550.00 each in wages, regardless of the specific amounts that they were owed.

ECF No. 84 at 14, ¶ 63.

      The DOH inspected the ECH facility on November 27, 2019. ECF No. 84-

11 at 8, ¶ 40. As a result of the inspection, the DOH imposed a ban on inpatient

admissions and suspended the facility’s emergency services. ECF No. 84-11 at 8,

¶ 40. Nonetheless, the DOH did not revoke the facility’s operating license. ECF

No. 84-11 at 9, ¶ 49.

      On December 6, 2019, ECH’s employees did not receive their paychecks.

ECF No. 84 at 14, ¶ 65. That same day, Americore furloughed 89 of ECH’s 171

employees. ECF No. 84 at 14, ¶ 66. Less than a week later, an additional 57 ECH

employees were furloughed. ECF No. 84 at 14, ¶ 66. Americore voluntarily

stopped operating the ECH facility on December 10, 2019. ECF No. 84-8 at 4, ¶

22. The cessation of the facility’s operations constituted a clear violation of the

APA and the order that had been entered by the Orphans’ Court on September 22,

2017. ECF No. 84-1 at 24-25.

      On December 23, 2019, the Commonwealth filed a petition to enforce the

APA in the Orphans’ Court. ECF No. 84-1 at 2-15. The named defendants

                                          7
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 14 of 38 - Page ID#: 32




included Americore, Americore Health Solutions, LLC, Ellwood City Medical

Center Operations, LLC, Ellwood City Medical Center, LLC, and Grant White,

who served as the Chief Executive Officer of Americore and the President and

owner of Americore Health Solutions, LLC. ECF No. 84-1 at 2. In its petition, the

Commonwealth alleged that Americore and its affiliates had violated the APA, the

Orphans’ Court’s earlier order, and various statutory and regulatory provisions

requiring the timely payment of wages and pension contributions. ECF No. 84-1 at

11-14.

      The Commonwealth’s petition contained several requests for declaratory and

injunctive relief. The petition requested that the Orphans’ Court declare the

defendants’ conduct to be in violation of the APA and the statutory provisions

prohibiting the unlawful diversion of charitable assets. ECF No. 84-1 at 14. The

Commonwealth asked the Orphans’ Court to enjoin the defendants from

committing similar violations in the future, and to affirmatively order the

defendants to operate the ECH facility in compliance with all applicable licensing

requirements. ECF No. 84-1 at 14. In the event that the ECH facility was not

reopened and brought into compliance with the requirements of Pennsylvania law,

the Commonwealth asked the Court to enter an order divesting the defendants of

their “legal and equitable ownership rights” in the facility. ECF No. 84-1 at 14.

The petition also included a request that the defendants be ordered to pay all

                                          8
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 15 of 38 - Page ID#: 33




outstanding wages to unpaid employees, remit payment of all overdue

unemployment compensation taxes, and make all outstanding pension

contributions.2 ECF No. 84-1 at 14. Finally, the Commonwealth sought the entry

of an order compelling the defendants to provide an accounting of their financial

expenditures and directing that they pay the investigative and litigation costs

incurred by the Attorney General in connection with the proceeding. ECF No. 84-

1 at 15.

      On December 31, 2019, Americore filed a petition under Chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of

Kentucky. ECF No. 1. The filing of the bankruptcy petition vested the

Bankruptcy Court with jurisdiction to determine whether the enforcement action

pending in Lawrence County was automatically stayed by the operation of 11

U.S.C. § 362(a). In re: Ballard, 502 B.R. 311, 316 (Bankr.S.D.Ohio 2013). Some

of Americore’s affiliates filed parallel petitions under Chapter 11. The Bankruptcy




      2
        The exception to the automatic stay codified at 11 U.S.C. § 362(b)(4) does
not necessarily permit the “enforcement” of a “money judgment.” McClafferty v.
DeWine (In re: McClafferty), 571 B.R. 267, 277 (Bankr.N.D.Ohio 2017). During a
hearing conducted before the Bankruptcy Court on January 17, 2020, the
Commonwealth acknowledged that its petition in the Orphans’ Court may need to
be amended to exclude certain requests for monetary relief. Transcript of Oral
Argument at 9-10.

                                          9
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 16 of 38 - Page ID#: 34




Court subsequently granted a motion requesting that the associated cases be jointly

administered. ECF No. 62.

      The Commonwealth filed two motions on January 14, 2020. In its first

motion, the Commonwealth sought a determination that the enforcement action

pending in Lawrence County constituted an exercise of its “police and regulatory

power,” thereby placing it within the statutory exception to the automatic stay

codified at 11 U.S.C. § 362(b)(4). ECF No. 84. In the alternative, the

Commonwealth requested the entry of an order granting it relief from the

automatic stay pursuant to 11 U.S.C. § 362(d). ECF No. 84. The

Commonwealth’s second motion requested the payment of prepetition wages,

salaries, and related items. ECF No. 85. On January 17, 2020, the Bankruptcy

Court conducted expedited hearings on both motions. ECF Nos. 119-120. Four

days later, the Bankruptcy Court overruled the Commonwealth’s motion to provide

for the payment of prepetition wages, salaries, and related items. ECF No. 132.

      In an order dated January 24, 2020, the Bankruptcy Court overruled the

Commonwealth’s motion requesting a determination that the action in Lawrence

County could proceed under § 362(b)(4). ECF No. 143 at 1-3. The

Commonwealth’s alternative motion for relief from the automatic stay was also

denied. ECF No. 143 at 3. On February 3, 2020, the Commonwealth filed a

timely notice of appeal. ECF No. 161.

                                         10
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 17 of 38 - Page ID#: 35




                          SUMMARY OF ARGUMENT

      The Commonwealth’s enforcement action in Lawrence County is plainly

designed to facilitate the reopening of the ECH facility for the benefit of those

living in the surrounding communities. The “police and regulatory power” of a

State includes the authority to safeguard the health and safety of its citizens. A

State may exercise its “police powers” before harm to its citizens becomes

imminent. Courts throughout the United States have consistently held that §

362(b)(4)’s exception to the automatic stay sweeps broadly enough to encompass

enforcement actions that are not immediately necessary to protect a State’s

inhabitants.

      Contrary to the applicable legal standard, the Bankruptcy Court concluded

that the relief sought by the Commonwealth in Lawrence County was “pecuniary

in nature[,]” and that it was not designed to address “a matter of public safety[,]”

merely because the record did not contain “evidence” suggesting that “immediate

harm” was likely to “befall the residents” of Ellwood City. ECF No. 143 at 2. In

making that determination, the Bankruptcy Court incorrectly required the

Commonwealth to produce evidence that it was never required to produce in the

first place. Because the words found in § 362(b)(4) (and the judicial decisions

interpreting those words) provide no basis for placing such an evidentiary burden




                                          11
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 18 of 38 - Page ID#: 36




on the Commonwealth, the Bankruptcy Court’s decision should be summarily and

promptly reversed.

      The Bankruptcy Court also committed a clear error of law by characterizing

the Commonwealth’s enforcement action as an attempt to “adjudicate the private

rights of the citizens of Lawrence County[.]” ECF No. 143 at 3. Any collective

rights held by “the citizens” are, by definition, “public” rather than “private.” For

many years, Pennsylvania courts have consistently recognized that, when the

Attorney General acts to prevent the unlawful diversion of charitable assets to a

non-charitable purpose, he represents the interests of the general “public” rather

than purely “private” interests asserted by specific individuals. The

Commonwealth’s enforcement action is obviously designed to restore the delivery

of health care services from the ECH facility for the benefit of all Ellwood City

residents (and all other individuals who happen to experience medical emergencies

while visiting Ellwood City). That action cannot be reasonably characterized as an

attempt to vindicate the “private rights” of certain creditors. Because the

Bankruptcy Court’s decision was premised on such clear errors of law, it cannot be

permitted to stand.




                                          12
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 19 of 38 - Page ID#: 37




                                    ARGUMENT

      “Congress legislates against the backdrop of existing law.” McQuiggin v.

Perkins, 569 U.S. 383, 398, n. 3 (2013). Like language appearing in any other

federal statute addressing the appropriate balance between state and federal power,

the phrase “police and regulatory power” appearing in 11 U.S.C. § 362(b)(4) must

be construed in accordance with “certain unexpressed presumptions.” Bond v.

United States, 572 U.S. 844, 857 (2014). Those presumptions dictate that the

statutory exception to the automatic stay “be construed broadly,” that “no

unnatural efforts be made to limit its scope[,]” and that it be “read in favor of the

States” whenever possible. Penn Terra Ltd. v. Dept. of Environmental Resources,

733 F.2d 267, 273 (3d Cir. 1984). When these central tenets of statutory

construction are applied in this case, it becomes clear that the Bankruptcy Court’s

decision “conflicts with the broad discretion” that Congress has left to the States

and is “inconsistent with the limited authority [that] Congress has vested in

bankruptcy courts.” Board of Governors of the Federal Reserve System v. MCorp

Financial, Inc., 502 U.S. 32, 40 (1991).

      The United States Court of Appeals for the Sixth Circuit applies the

“pecuniary purpose” test and the “public policy” test to determine whether a

State’s action falls within § 362(b)(4)’s purview. Federal Energy Regulatory

Commission v. FirstEnergy Solutions Corp. (In re: FirstEnergy Solutions Corp.),

                                           13
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 20 of 38 - Page ID#: 38




945 F.3d 431, 447 (6th Cir. 2019). “Under the pecuniary purpose test, reviewing

courts focus on whether the governmental proceeding relates primarily to the

protection of the government’s pecuniary interest in the debtor’s property, and not

to matters of public safety. Those proceedings which relate primarily to matters of

public safety are excepted from the stay. Under the public policy test, reviewing

courts must distinguish between proceedings that adjudicate private rights and

those that effectuate public policy. Those proceedings that effectuate a public

policy are excepted from the stay.” Word v. Commerce Oil Co. (In re: Commerce

Oil Co.), 847 F.2d 291, 295 (6th Cir. 1988).

      The Bankruptcy Court correctly characterized the Commonwealth’s action

in Lawrence County as an attempt “to enforce the court-approved sale by ordering

the Debtors to operate the hospital according to the terms of the sale or divest the

Debtors of all legal or equitable ownership rights in the hospital.” ECF No. 143 at

1. From that point forward, however, the Bankruptcy Court’s analysis was

fundamentally flawed. The Commonwealth does not own the assets that are at

issue in this case. ECF No. 84 at 23. Since the Commonwealth has no “pecuniary

interest” in this case at all, the “pecuniary purpose” test does not apply.

FirstEnergy Solutions Corp., 945 F.3d at 447. In any event, the Commonwealth’s

motion should have been easily granted under either the “pecuniary purpose” test

or the “public policy” test.

                                          14
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 21 of 38 - Page ID#: 39




I.  The Commonwealth is NOT Required to Present “Evidence” of
“Immediate Harm”

      Purporting to apply the “pecuniary purpose” test, the Bankruptcy Court

stated that the Commonwealth’s action was not designed to ensure the “public

safety” of Lawrence County’s residents because the hospital had already closed,

and because the record contained “no evidence that immediate harm may befall the

residents at this time.” ECF No. 143 at 2. To the extent that the Bankruptcy Court

believed that the Commonwealth could exercise its “police and regulatory power”

only to prevent “immediate harm” to the residents of Lawrence County, it was

obviously mistaken. A State is not required to wait for an emergency to develop

before it exercises its “police” and “regulatory” powers.

      The language of § 362(b)(4) “does not limit the exercise of police or

regulatory powers to instances where there can be shown imminent and identifiable

harm or urgent public necessity.” Commonwealth Oil Refining Co., Inc. v. U.S.

Environmental Protection Agency (In the Matter of Commonwealth Oil Refining

Co., Inc.), 805 F.2d 1175, 1184 (5th Cir. 1986). The Bankruptcy Court erred in

determining that § 362(b)(4)’s exception to the automatic stay “encompasses only

governmental actions to prevent or stop an imminent or ongoing harm to the

public.” United States v. Commonwealth Companies, Inc. (In re: Commonwealth

Companies, Inc.), 913 F.2d 518, 522 (8th Cir. 1990) (describing and rejecting an

argument raised by Chapter 11 debtors). The reasoning behind the Bankruptcy
                                         15
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 22 of 38 - Page ID#: 40




Court’s decision in this case has been consistently rejected by courts throughout

the United States. California ex rel. Brown v. Villalobos, 453 B.R. 404, 411

(D.Nev. 2011); In re: Crockett, 204 B.R. 705, 709 (Bankr.W.D.Tex. 1997);

Hagaman v. State of N.J., Dept. of Environmental Protection & Energy, 151 B.R.

696, 699 (D.N.J. 1993). In order to demonstrate that its action falls within the

broad purview of § 362(b)(4), the Commonwealth is simply not required to make

“a showing of imminent and specific public harm.” In re: Interchemicals Co., Inc.,

148 B.R. 263, 267 (Bankr.S.D.Tex. 1992).

      For over a century, the “police power” of a State has been understood to

include a very broad authority to take certain actions to protect the health of its

citizens. Jacobson v. Massachusetts, 197 U.S. 11, 24-25 (1905). “[T]he historic

police powers of the State [also] include the regulation of matters of health and

safety.” De Buono v. NYSA-ILA Medical & Clinical Services Fund, 520 U.S. 806,

814 (1997) (emphasis added). When these principles are properly applied in this

case, it becomes clear that the Commonwealth’s attempt to reopen the hospital

“relates primarily” to “matters of public safety.” Word, 847 F.2d at 295.

      In a declaration executed on January 14, 2020, Ellwood City Mayor

Anthony J. Court stated that the closing of the ECH facility had adversely affected

“all Ellwood City community members.” ECF No. 84-8 at 4, ¶ 22. He explained

that the residents of Ellwood City are now forced to drive thirty minutes in order to

                                          16
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 23 of 38 - Page ID#: 41




procure “emergency room and inpatient services[,]” thereby creating difficulties

for the city’s “many elderly residents” who had previously been able to receive

care at the ECH facility. ECF No. 84-8 at 4, ¶ 23. Lieutenant David Kingston,

who heads the Ellwood City Police Department, declared that police officers were

being forced to spend more time traveling to and from medical centers, and that

“additional manpower” was needed to protect the residents of Ellwood City

because of the facility’s closure. ECF No. 84-9 at 3, ¶¶ 17-18. He stated that the

“additional burdens” caused by the absence of a local medical facility had been

“acutely felt” by the residents of Ellwood City, and that “there may be an

inadequate number of police officers to service the community” as a result of the

closure and concomitant need for associated travel. ECF No. 84-9 at 4, ¶ 19.

      The undisputed evidence presented by the Commonwealth clearly

demonstrates that the closure of the ECH facility created a shortage of medical

services in Ellwood City. Contrary to the Bankruptcy Court’s flawed analysis, the

Commonwealth’s attempt to reopen the facility through its action in Lawrence

County is not driven by a “pecuniary” purpose. ECF No. 143 at 2. “[A] State’s

power to regulate the use of [medical services] in times and places of shortage for

the purpose of protecting the health of its citizens—and not simply the health of its

economy—is at the core of its police power.” Sporhase v. Nebraska ex rel.

Douglas, 458 U.S. 941, 956 (1982). The Commonwealth need not wait for an

                                         17
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 24 of 38 - Page ID#: 42




emergency to develop to exercise that power for the benefit of citizens who need

access to medical services. Villalobos, 453 B.R. at 411. Since the Bankruptcy

Court incorrectly asserted that the Commonwealth was required to present

“evidence that immediate harm may befall the residents [of Ellwood City] at this

time” in order to demonstrate that its action fell within the ambit of § 362(b)(4), the

Bankruptcy Court’s decision should be summarily reversed. ECF No. 143 at 2

(emphasis added).

II.  The Bankruptcy Court’s Application of the “Public Policy” Test was
Categorically Wrong

      The Commonwealth’s enforcement action in Lawrence County, which seeks

to protect the collective rights of “the citizens,” is undoubtedly designed to further

the “public policy” of Pennsylvania. Under the “public policy” test, § 362(b)(4)’s

exception to the automatic stay is not broad enough to include an “enforcement

action” that is brought “primarily to assert and protect the private rights of certain

individuals.” Chao v. Hospital Staffing Services, Inc., 270 F.3d 374, 382 (6th Cir.

2001) (emphasis added). In this case, the Bankruptcy Court failed to recognize the

distinction between “certain individuals” and “the citizens of Lawrence County.”

That mistake illustrates precisely why the Commonwealth’s enforcement action

constitutes an exercise of its “police” and “regulatory” powers.

      “The existence of the public policy test naturally presumes that some suits

by governmental units, even though they would effectuate certain declared public
                                          18
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 25 of 38 - Page ID#: 43




policies, will nevertheless be regarded as largely in furtherance of private

interests.” Chao, 270 F.3d at 389. The very purpose of the “public policy” test is

to “distinguish between proceedings that adjudicate private rights and those that

effectuate public policy.” Word, 847 F.2d at 295 (emphasis added). The

Bankruptcy Court’s flawed reasoning essentially equated the two.

      In its order, the Bankruptcy Court characterized the enforcement action as “a

request to adjudicate the private rights of the citizens of Lawrence County[.]” ECF

No. 143 at 3. That legal conclusion directly contradicts itself. “[R]ights held by

the community at large” are, by definition, “public” rather than “private.” Trump

v. Hawaii, 138 S.Ct. 2392, 2428 (2018) (Thomas, J., concurring). The

enforcement action is not designed to further private interests. Instead, its

unquestioned objective is to protect the Commonwealth’s “public interest in

ensuring that there are adequate health care providers in all beneficial forms to

provide efficient, affordable care” to the residents of Ellwood City. Walters v.

UPMC Shadyside Presbyterian Shadyside, 187 A.3d 214, 239 (Pa. 2018)

(emphasis added).

      “[T]he government’s pursuit of a public purpose will often benefit individual

private parties.” Kelo v. City of New London, 545 U.S. 469, 485 (2005). If the

Commonwealth succeeds in reopening the ECH facility, the specific individuals

who receive treatment at that facility will benefit from the Commonwealth’s

                                          19
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 26 of 38 - Page ID#: 44




pursuit of its undeniably public purpose. That result, however, does not deprive

the Commonwealth’s enforcement action of its “regulatory” character. “When an

action furthers both public and private interests and the private interests do not

significantly outweigh the public benefit from enforcement, courts should defer to

the legislature’s decision to vest enforcement authority in the executive and

recognize such actions as [being] within ‘such governmental unit’s police and

regulatory power,’ as that term is used in § 362(b)(4).” Chao, 270 F.3d at 390.

      “If the statute’s language is transparent, ‘the sole function of the courts—at

least where the disposition required by the text is not absurd—is to enforce it

according to its terms.’” United States v. Robinson (In re: Robinson), 764 F.3d

554, 559 (6th Cir. 2014), quoting Hartford Underwriters Insurance Co. v. Union

Planters Bank, N.A., 530 U.S. 1, 6 (2000) (internal quotation marks omitted). The

United States Supreme Court has long recognized that a bankruptcy court’s

equitable powers can only be exercised within the confines of the Bankruptcy

Code. Law v. Siegel, 571 U.S. 415, 421 (2014). The language of § 362(b)(4)

contains no suggestion that a State’s exercise of its “police or regulatory power”

magically becomes subject to the automatic stay merely because its citizens may

ultimately receive some benefits at the expense of a debtor’s creditors. 11 U.S.C. §

362(b)(4). The very existence of § 362(b)(4) confirms that the Bankruptcy Code

was “never intended to cut the States off from legislating on all subjects relating to

                                          20
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 27 of 38 - Page ID#: 45




the health, life, and safety of their citizens [simply because] the legislation might

indirectly affect the commerce of the country.” Huron Portland Cement Co. v.

City of Detroit, 362 U.S. 440, 443-444 (1960), quoting Sherlock v. Alling, 93 U.S.

99, 103 (1876).

      “Because charities serve an indefinite number of people,” the Attorney

General must facilitate the “public supervision” of all charities operating in

Pennsylvania. Commonwealth by Kane v. New Foundations, Inc., 182 A.3d 1059,

1070 (Pa. Cmwlth. 2018). When the Attorney General exercises the

Commonwealth’s parens patriae powers, “[he] represents a broader interest than

that of the charity” at issue. In re: Estate of Feinstein, 527 A.2d 1034, 1036, n. 3

(Pa. Super. 1987). Since “private parties have insufficient financial interest in

charitable trusts to oversee their enforcement[,]” the Commonwealth must

affirmatively and independently ensure that “the general public” continues to reap

“the social and economic advantages” of such trusts. In re: Pruner’s Estate, 136

A.2d 107, 109 (Pa. 1957) (emphasis added). The enforcement action is clearly

designed to vindicate only the “interests that the Commonwealth has in the well-

being of its populace.” Commonwealth ex rel. Corbett v. Citizens Alliance for

Better Neighborhoods, Inc., 983 A.2d 1274, 1277 (Pa. Cmwlth. 2009).

      In its order of September 22, 2017, the Orphans’ Court declared that the

transfer described in the APA would constitute an unlawful “diversion of a

                                          21
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 28 of 38 - Page ID#: 46




charitable organization’s assets” unless Americore fulfilled its obligation to keep

the ECH facility operating in compliance with all statutory, regulatory and

licensing requirements existing under Pennsylvania law and administered by the

DOH. ECF No. 84-1 at 24. When Americore stopped operating the facility on

December 10, 2019, the impermissible “diversion” contemplated by the Orphans’

Court actually took place. Under Pennsylvania law, property donated for a

charitable purpose constitutes a form of “public property.” In re: Milton Hershey

School Trust, 807 A.2d 324, 330 (Pa. Cmwlth. 2002). In the Orphans’ Court, the

Commonwealth is clearly acting to ensure that all charitable assets donated to

facilitate the perpetual operation of the ECH facility remain dedicated to the

unquestionably “public” purpose of ensuring access to quality health care for all

individuals, including other Americore creditors who may happen to experience a

medical emergency while visiting Ellwood City. Despite the Bankruptcy Court’s

incorrect characterization of the enforcement action as “a request to adjudicate the

private rights of the citizens of Lawrence County[,]” the Commonwealth is

actually seeking to vindicate “the public interest in a charitable trust rather than

[private interests held by] a particular class of beneficiaries[.]” In re: Estate of

Thompson, 206 A.2d 21, 27 (Pa. 1965).

      Although “many cases” implicating the “public policy” test “will be

close[,]” this one is not. Chao, 270 F.3d at 389. The Commonwealth’s

                                           22
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 29 of 38 - Page ID#: 47




enforcement action in Lawrence County, which was instituted pursuant to the

parens patriae authority vested in the Attorney General under Pennsylvania law,

seeks the entry of an order directing Americore to operate the ECH facility in

compliance with the applicable statutory, regulatory and contractual requirements.

ECF No. 84-1 at 14. Americore’s failure to do so already contravenes an existing

court order. ECF No. 84-1 at 18-30. The Bankruptcy Code does not provide a

shelter for those who knowingly violate orders entered by state courts. Dominic’s

Restaurant of Dayton, Inc. v. Mantia, 683 F.3d 757, 761 (6th Cir. 2012).

      This is not a situation in which the advancement of a public interest is

merely “incidental” to an attempt by the Commonwealth to adjudicate the private

rights of specific individuals. FirstEnergy Solutions Corp., 945 F.3d at 447. In

this case, the reopening of the hospital pursuant to the Commonwealth’s

unquestioned “police power” is the very purpose of the enforcement action. ECF

No. 84-1 at 14. The operation of § 362(b)(4) easily enables the enforcement action

to “penetrate the barrier” that the automatic stay places between civil actions

brought by other parties and the estate being administered by the Bankruptcy

Court. Javens v. City of Hazel Park (In re: Javens), 107 F.3d 359, 363 (6th Cir.

1997).




                                         23
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 30 of 38 - Page ID#: 48




III. The Bankruptcy Court’s Decision Denying the Commonwealth’s
Alternative Request for Relief From the Automatic Stay Constituted a
Reversible Abuse of Discretion

      Even when the automatic stay does apply, a bankruptcy court may grant a

party in interest “relief from the stay” “for cause, including the lack of adequate

protection of an interest in property of such party in interest[.]” 11 U.S.C. §

362(d)(1). While addressing “the risk of misuse of charitable assets” in its order,

the Bankruptcy Court stated that the Commonwealth was required to establish

more than “a mere fear that a debtor could misuse the assets” in order to procure

the entry of an order granting relief from the automatic stay. ECF No. 143 at 3.

Under Pennsylvania law, however, Americore improperly “misused” charitable

assets as soon as it stopped operating the ECH facility in accordance with the terms

of the APA and the Orphans’ Court’s preexisting order. In its order, the Orphans’

Court specifically declared that the “proposed transfer of assets” would itself

constitute an impermissible “diversion of assets” if it did not advance ECH’s

“charitable purpose” of continuing “hospital operations for the people of Ellwood

City.” ECF No. 84-1 at 27. Contrary to the Bankruptcy Court’s conclusion, the

feared “misuse” of charitable assets has already begun.

      A bankruptcy court’s order denying a party’s motion for relief from the

automatic stay may be reviewed for an abuse of discretion. Spierer v. Federated

Department Stores, Inc. (In re: Federated Department Stores, Inc.), 328 F.3d 829,

                                          24
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 31 of 38 - Page ID#: 49




836 (6th Cir. 2003). An abuse of discretion occurs when a bankruptcy court

“improperly applies the law or uses an erroneous legal standard.” Kaye v.

Agripool, SRL (In re: Murray), 392 B.R. 288, 296 (6th Cir. BAP 2008), quoting

Volvo Commercial Finance LLC the Americas v. Gasel Transportation Lines, Inc.

(In re: Gasel Transportation Lines, Inc.), 326 B.R. 683, 685 (6th Cir. BAP 2005).

In this particular case, the Bankruptcy Court’s decision denying the

Commonwealth’s alternative motion for relief from the automatic stay was

premised on the plainly incorrect conclusion that the enforcement action in

Lawrence County did not constitute an exercise of the Commonwealth’s “police

and regulatory power” under § 362(b)(4). ECF No. 143 at 2-3. Even if the

automatic stay did apply, the Bankruptcy Court’s assumption that the

Commonwealth had demonstrated only a “mere fear” that Americore “could

misuse” the relevant charitable assets was based on a misunderstanding of

Pennsylvania law. ECF No. 143 at 3. Either way, the Bankruptcy Court’s decision

denying the alternative motion for relief from the automatic stay on the basis of

incorrect legal determinations constituted a reversible abuse of discretion. Mayor

& City Council of Baltimore v. State of West Virginia (In re: Eagle-Picher

Industries, Inc.), 285 F.3d 522, 529 (6th Cir. 2002).




                                          25
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 32 of 38 - Page ID#: 50




                                 CONCLUSION

      WHEREFORE, it is respectfully requested that the Bankruptcy Court’s

decision denying the Commonwealth’s motion for a determination that the

automatic stay does not apply to its enforcement action in Lawrence County [ECF

No. 143] be REVERSED, thereby permitting that action to proceed immediately.

In the alternative, the Commonwealth respectfully requests that this Court

REVERSE the Bankruptcy Court’s decision denying its motion for relief from the

automatic stay and affirmatively GRANT the Commonwealth permission to

proceed with the enforcement action pursuant to 11 U.S.C. § 362(d)(1).

February 26, 2020                     Respectfully submitted,

                                      JOSH SHAPIRO
                                      Attorney General

                                By:   /s/ Anthony Thomas Kovalchick

                                      ANTHONY THOMAS KOVALCHICK
                                      Deputy Attorney General
                                      Bar No. 89056 (Pa.)
                                      akovalchick@attorneygeneral.gov
                                      Admitted Pro Hac Vice

                                      JASON L. SWARTLEY
                                      Chief Deputy Attorney General
                                      Financial Enforcement Section

Office of Attorney General            J. BART DELONE
1251 Waterfront Place                 Chief Deputy Attorney General
Pittsburgh, PA 15222                  Appellate Litigation Section
Phone: (412) 565-2543

                                        26
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 33 of 38 - Page ID#: 51




                       CERTIFICATE OF COMPLIANCE


      In accordance with Federal Rule of Bankruptcy Procedure 8015(h), I hereby

certify that this brief contains 6,203 words. In making this certificate, I have relied

on the word count feature of the word-processing system used to prepare the brief.

                                        Respectfully submitted,

                                        JOSH SHAPIRO
                                        Attorney General

                                 By:    /s/ Anthony Thomas Kovalchick

                                        ANTHONY THOMAS KOVALCHICK
                                        Deputy Attorney General
                                        Bar No. 89056 (Pa.)
                                        akovalchick@attorneygeneral.gov
                                        Admitted Pro Hac Vice

                                        JASON L. SWARTLEY
                                        Chief Deputy Attorney General
                                        Financial Enforcement Section

Office of Attorney General              J. BART DELONE
1251 Waterfront Place                   Chief Deputy Attorney General
Mezzanine Level                         Appellate Litigation Section
Pittsburgh, PA 15222
Phone: (412) 565-2543
akovalchick@attorneygeneral.gov




                                          27
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 34 of 38 - Page ID#: 52




                          CERTIFICATE OF SERVICE


      In accordance with Federal Rule of Bankruptcy Procedure 8018(a)(1), I

hereby certify that copies of this brief have been electronically served on the

following counsel of record by means of the CM/ECF System:

April A. Wimberg
Dentons, Bingham Greenebaum Doll LLP-Louisville
101 S. Fifth Street
3500 PNC Tower
Louisville, KY 40202-3197
502-587-3695
Fax: 502-587-3695
Email: april.wimberg@dentons.com
Counsel for the Appellees

Christopher B. Madden
Dentons, Bingham Greenebaum Doll LLP-Louisville
101 S. Fifth Street
3500 PNC Tower
Louisville, KY 40202-3197
502-587-4200
Fax: 502-540-2270
Email: cmadden@bgdlegal.com
Counsel for the Appellees

James R. Irving
Dentons, Bingham Greenebaum Doll LLP-Louisville
101 S. Fifth Street
3500 PNC Tower
Louisville, KY 40202-3197
502-587-3606
Fax: 502-587-3695
Email: jirving@bgdlegal.com
Counsel for the Appellees


                                         28
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 35 of 38 - Page ID#: 53




The following counsel of record (in the underlying bankruptcy case) are being
separately served by email:

Bradley M. Nerderman
Trial Attorney
Office of the U.S. Trustee-KY
100 E. Vine Street
Suite 500
Lexington, KY 40507
859-233-2822
Bradley.Nerderman@usdoj.gov
Counsel for the U.S. Trustee

John L. Daugherty
Assistant U.S. Trustee
Office of the U.S. Trustee-KY
100 E. Vine St. #500
Lexington, KY 40507
859-233-2822
John.daugherty@usdoj.gov
Counsel for the U.S. Trustee

Robert T. Razzano
312 Walnut Street, Suite 3200
Cincinnati, OH 45202
513-929-3400
rrazzano@bakerlaw.com
Counsel for Chapter 11 Trustee Carol L. Fox

Tiffany Payne Geyer
Baker & Hostetler LLP
200 S. Orange Avenue
Suite 2300
Orlando, FL 32801
407-649-4000
tpaynegeyer@bakerlaw.com
Counsel for Chapter 11 Trustee Carol L. Fox

Elizabeth A. Green
Baker & Hostetler LLP
                                       29
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 36 of 38 - Page ID#: 54




200 S. Orange Avenue
Suite 2300
Orlando, FL 32801
407-649-4000
egreen@bakerlaw.com
Counsel for Chapter 11 Trustee Carol L. Fox

Jimmy D. Parrish
Baker & Hostetler LLP
200 S. Orange Ave.
Suite 2300
Orlando, FL 23801
407-649-4000
jparrish@bakerlaw.com
Counsel for Chapter 11 Trustee Carol L. Fox

Robert O. Lampl
223 Fourth Avenue, 4th Floor
Pittsburgh, PA 15222
412-392-0330
rlampl@lampllaw.com
Counsel for Grant White

Gary M. Freedman
2 South Buscayne Blvd., Suite 2100
Miami, FL 33131
305-373-9449
Gary.freedman@nelsonmullins.com
Counsel for the Official Committee of Unsecured Creditors

Adam R. Kegley
250 West Main Street
Suite 2800
Lexington, KY 40507-1742
859-231-0000
akegley@fbtlaw.com
Counsel for the Official Committee of Unsecured Creditors

Michael D. Lessne
100 S.E. 3rd Avenue, Suite 2700
                                      30
 Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 37 of 38 - Page ID#: 55




Fort Lauderdale, FL 33394
954-745-5281
Michael.lessne@nelsonmullins.com
Counsel for the Official Committee of Unsecured Creditors

Frank P. Terzo
100 S.E. 3rd Avenue, Suite 2700
Ft. Lauderdale, FL 33394
954-745-5231
Frank.terzo@nelsonmullins.com
Counsel for the Official Committee of Unsecured Creditors

Chapter 11 Trustee Carol L. Fox is being served by regular mail:
Carol L. Fox
200 East Broward Blvd #1010
Fort Lauderdale, FL 33301
954-859-5075

                                      Respectfully submitted,

                                      JOSH SHAPIRO
                                      Attorney General

                               By:    /s/ Anthony Thomas Kovalchick

                                      ANTHONY THOMAS KOVALCHICK
                                      Deputy Attorney General
                                      Bar No. 89056 (Pa.)
                                      akovalchick@attorneygeneral.gov
                                      Admitted Pro Hac Vice

                                      JASON L. SWARTLEY
                                      Chief Deputy Attorney General
                                      Financial Enforcement Section

                                      J. BART DELONE
                                      Chief Deputy Attorney General
                                      Appellate Litigation Section

Office of Attorney General
                                       31
Case: 6:20-cv-00029-REW Doc #: 6 Filed: 02/26/20 Page: 38 of 38 - Page ID#: 56




1251 Waterfront Place
Mezzanine Level
Pittsburgh, PA 15222
Phone: (412) 565-2543
akovalchick@attorneygeneral.gov




                                     32
